Citation Nr: 0406102	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-21 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1943 
to November 1945 and from June 1951 to February 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in March 2003.  After 
receiving a statement of the case in August 2003, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in August 2003.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is shown to be 
related to military service.  

2.  Tinnitus is shown to be related to military service.  

3.  A back disorder is not shown to have been present in 
service or thereafter.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  

2.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2003).  

3.  A back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was provided notice in September 
2002 regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
December 2002 rating decision that initially denied the 
claims.  Therefore, because the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  He was informed in the August 2003 
statement of the case, as well as in an November 2002 letter 
from VA, of the need to submit any and all evidence he had 
that would assist VA in properly adjudicating his claims.  
Additionally, he indicated in an October 2002 statement, 
following receipt of the September 2002 VCAA letter, that he 
had no additional evidence pertaining to his hearing loss and 
tinnitus claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  



I.  Bilateral Sensorineural Hearing Loss

The appellant asserts that he has defective hearing that was 
caused by his exposure to acoustic trauma in service from 
working on airplane engines.  

Service medical records show no complaint, treatment, or 
finding of defective hearing.  At his first separation 
examination, in November 1945, the appellant's hearing was 
15/15 for whispered voice in each ear.  At his second 
separation examination, in February 1953, the appellant's 
hearing was 15/15 for whispered and spoken voice in each ear.  

The appellant's separation qualification record (War 
Department form 100) pertaining to his first period of 
service shows that he was involved in airplane mechanics for 
18 months.  His DD 214 for his second period of active duty 
shows that he was an automobile maintenance and repair 
officer.  

In August 2000, the appellant underwent audiological 
evaluation at the East Coast Hearing Clinic, Inc.  He 
described bilateral hearing loss and reported a history of 
exposure to acoustic trauma in service from engine noise.  
Pure tone threshold results revealed moderate sloping to 
severe sensorineural hearing loss in both ears.  The examiner 
opined that the appellant's sensorineural hearing loss was 
more likely than not to have been caused by excessive 
exposure to loud noise, such as during service.  

In December 2002, the appellant underwent a VA audiological 
evaluation.  The examiner reviewed the appellant's claims 
file and noted the results of the hearing tests performed at 
his two separation examinations.  The examiner stated that 
the whispered and spoken voice word tests were neither 
frequency nor ear specific.  The appellant provided a history 
of exposure to engine noise during service from working on 
airplane engines.  He stated that he had worked as a railroad 
switchman for a few years after service until shifting into 
management.  He denied any history of recreational noise 
exposure.  Testing revealed mild sensorineural hearing loss 
at 4000 Hz bilaterally.  The examiner opined that it was less 
likely than not that the appellant's current hearing loss was 
due to military noise exposure, but, rather, was more likely 
than not due to the aging process, and was well within the 
age norm.  

After weighing the evidence, the Board has determined that 
there is an approximate balance between the positive and 
negative evidence with regard to the claim for service 
connection for bilateral defective hearing.  While a VA 
audiologist stated that he felt it was more likely than not 
that the appellant's bilateral sensorineural hearing loss was 
due to the aging process, a private audiologist opined that 
it was more likely than not due to excessive exposure to loud 
noise, such as that which the appellant reported he had 
experienced in service.  Although the record indicates that 
the VA audiologist reviewed the claims file whereas the 
private audiologist did not, the Board does not find that 
this fact tilts the weight of the evidence against the 
appellant.  The record establishes that the appellant would 
have been exposed to acoustic trauma working on aircraft 
engines, a fact of which the private audiologist was aware 
from history provided by the appellant.  Therefore, the Board 
finds that the conflicting audiological opinions balance out 
each other.  Because a veteran is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107, the Board finds that service connection is warranted 
for bilateral sensorineural hearing loss.  

II.  Tinnitus

The appellant contends that he has experienced tinnitus in 
both ears since service, which he attributes to the acoustic 
trauma to which he was exposed during service.  

Service medical records show no complaint, treatment, or 
finding of tinnitus.  

As noted above, the record shows that the appellant was 
exposed to acoustic trauma in service as a result of working 
on airplanes during his first period of service.  

At the August 2000 audiological evaluation, the appellant 
described high pitched tinnitus in both ears since 1945.  The 
examiner opined that the appellant's tinnitus was more likely 
than not to have been caused by excessive exposure to loud 
noise, such as during service.  

At the December 2002 VA audiological evaluation, the 
appellant described bilateral intermittent tinnitus that had 
had its onset approximately thirty years before.  

Although the appellant's service medical records do not 
reveal the presence of tinnitus, and his first complaint was 
approximately 57 years after the period of service when he 
was exposed to acoustic trauma, the evidence does indicate he 
worked around airplane engines during that period of service, 
which would have exposed him to a significant amount of 
acoustic trauma.  He states that he has continued to 
experience tinnitus in both ears since service.  The Board 
notes that the provisions of 38 C.F.R. § 3.303(d) are met 
with regard to the claim for service connection for tinnitus, 
in that it is as likely as not that the acoustic trauma the 
appellant described from being around aircraft engines during 
service resulted in tinnitus.  Hence, after weighing the 
evidence, the Board has determined that there is an 
approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
tinnitus.  Because a veteran is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is 
warranted for tinnitus.

III.  A Back Disorder

The appellant claims that he has a back disorder that had its 
origin in service 

Service medical records show no complaint, treatment, or 
finding of any back problem.  At the November 1945 separation 
examination, there were no musculoskeletal defects noted.  At 
the February 1953 separation examination, evaluation of the 
appellant's spine revealed normal findings.  

The appellant has not submitted any competent medical 
evidence that shows a complaint, finding, or treatment of a 
back disability at any time since service.  Nor has he 
indicated that he has received treatment for a back disorder 
since service.  

In the absence of competent evidence of a back disorder in 
service or thereafter, the Board is unable to identify a 
basis to grant service connection for a back disorder.  

While the appellant has offered his own arguments to the 
effect that he has a back disorder that is related to his 
military service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a back disorder that is related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He has 
not cited any sources of medical treatment after service.  
His claim indicates the back injury occurred during pre-
flight training in service, a non-combat situation, so the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.


ORDER

Service connection is granted for bilateral sensorineural 
hearing loss and tinnitus.  

Service connection for a back disorder is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



